DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 22 October 2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 1-6 are cancelled.
Claims 7-20 are newly added and are examined on the merits in this action.
Claim Objection
In claim 19, first line, it appears that the dependency should be to claim 18, not claim 16. A correction is required.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 7-12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lowther (US 2013/0005740 A1; of record), in view of Henney (Chapter 4, pgs 91-92, of “Strategies to Reduce Sodium Intake in the United States,” Washington, D.C.: The National Academies Press, 2010), Yaranossian (US 2017/0251692 A1), and Weiszfeiler (“Bitterness Reduction with Beta-Cyclodextrin,” Proceedings of the Fourth International Symposium on Cyclodextrins. Advances in Inclusion Science, vol. 5, 1988, pp 359-366; of record).
Lowther teaches gummy (also referred to as a “gummie”) product (Abstract) comprising acetaminophen (pg 1, [0011]. 
Lowther teaches a process of preparing a therapeutic comestible gummie product. The process comprises providing a sugar and/or sugar alcohol and water and heating to at least 80°C to produce a first mixture. A gelling agent and water is also provided and heat to at least 80°C (overlapping the claimed range) to produce a second mixture known as the “gummie base” (Abstract). At least one flavorant (reading on “at least one taste enhancing agent”) is added to the gummie base (pg 2, [0020]). The gummie base is cooled to an optimal temperature of below 90° C, the active drug is added and is uniformly mixed with the gummie base, and the gummie base and active drug mixture is then poured into molding trays (reading on “a forming device” and allowed to cure (Abstract). 
Regarding the claim 7 recitation of a sugar, Lowther teaches the sugars in the gummy method include glucose, glucose syrup, corn syrup, maltitol, xylitol, sorbitol, mannitol or erythritol (pg 5, [0046]). 
Regarding the claim 7 recitation of “translucent,” Lowther teaches the preparation of Lowther is likewise taught as forming a heated solution prior to 
Regarding the limitation of claim 7, part (e) of “maintaining a temperature of the combined mixture in the range of about 90°C to about 105°C, Lowther teaches the combined mixture is heated to 100°C to 130°C (pg 2, [0016]), overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  	For claim 8, as set forth in MPEP 2144(IV)(C),  it is prima facie obvious to add the sugar in two portions since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 
For claim 9, regarding the step of “combining said mix-A and mix-B to form mix-C; and adding said second sugar portion and said non-crystallizing polyol solution to mix-C to form said first mixture,” Lowther teaches the ibuprofen-containing gummy comprises glucose and glucose syrup (solution; pg 6, Example 1). While Lowther does not teach addition of a second sugar portion after the mixing of mix-A and mix-B, such a step is considered prima facie obvious since prima facie obvious in the absence of new or unexpected results. 
For claim 10, reciting the specific temperature ranges for the heating of mix-A prior to forming mix-C, and claim 11, reciting the specific temperature ranges for the heating of mix-C prior to adding the second sugar portion, MPEP 2144.05(II)(A) states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

As such, one of ordinary skill would have the ability to determine optimum temperature for the claimed steps by the employing routine experimentation in order to preserve the integrity of the acetaminophen active agent and still produce a homogenous, gelled, gummy product.
For claim 15, Lowther teaches carrageenan as a suitable gelling agent for the gummy (pg 5, [0046]). Lowther teaches sodium citrate (reading on “trisodium citrate” in claim 16) as a suitable buffer for the gummy ([0046]). For claims 18-20, Lowther teaches acetaminophen and diphenhydramine as exemplary active drugs (pg 1, [0011] and [0012]). Regarding the limitation of diphenhydramine as the hydrochloride salt, the salt formulation for an active pharmaceutical ingredient is obvious where the acid addition salt formulation has no effect on the therapeutic effectiveness of the active ingredient. Pfizer v. Apotex, 82 USPQ2d 1321, 1336 prima facie obvious to use known and commercially available compound because “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR, 550 U.S. at 416.
Lowther does not teach the tonicity modifying agent, the brix level of the gummy mixture, or a complexing agent in the claimed method.
Henney, Yaranossian, and Weiszfeiler teach the missing elements of Lowther.
Henney teaches that sodium chloride acts as both a tastant (reading on a “taste enhancing agent”) and a preservative (pg 91, first paragraph), reading on the claim 7 limitation of a “tonicity modifying agent” and the claim 12 limitation of sodium chloride. Henney teaches that sodium chloride is effective as a preservative because it reduces the amount of unbound water available for microbial growth (pg 92, first full paragraph).
Yaranossian teaches high brix compositions such as gummies possess a preferred texture by using a low viscosity iota type carrageenan (pg 2, [0007]). Yaranossian defines “high brix” as a composition that comprises a sugar content higher than about 70% by weight (pg 2, [0016]), identical to the claimed limitation.
Weiszfeiler teaches cyclodextrin complexation improves the taste of some bitter drugs; in some cases the total elimination of the bitterness has been reported (pg 359, “Introduction”), reading on the “at least one taste enhancing agent” in claim 7, part (a). Weiszfeiler teaches a solid complex comprising --cyclodextrin and acetaminophen reduces the bitterness of uncomplexed acetaminophen (pg 365, Table IV) to the extent that the 1:1 complex of -cyclodextrin and acetaminophen is considered tasteless (pg 366, e.g. line 10-11).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include sodium chloride as the tonicity modifying agent; to maintain a high brix level of the gummy mixture; and to add a complexing agent as a taste enhancing agent in the claimed method. A person of ordinary skill would have been motivated to choose sodium chloride as the tonicity modifying agent to include in the chewable gel method of Lowther because Henney teaches that sodium chloride is a useful preservative in edible compositions since it deprives bacteria of water and, furthermore, sodium chloride is useful as a taste enhancing agent. A person of ordinary skill would have been motivated to have a brix content of the translucent chewable gel method since Yaranossian teaches that a high brix number combined with a carrageenan gellant produces a gummy with a desirable texture. Finally, a person of ordinary skill would have been motivated to have the active agent acetaminophen encapsulated in order to reduce or eliminate the bitter taste associated with acetaminophen.

2) Claims 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lowther (cited above), in view of Henney (cited above), Yaranossian (cited above), Weiszfeiler (cited above), and Farber (US 2007/0196496A1).
A portion of the teachings of Lowther are discussed above. In addition, Lowther teaches gummies comprising corn syrup (see reference above), reading on claim 13, and Weiszfeiler teaches beta-cyclodextrin as a bitter blocker (Title and Abstract), known in the art as powder with a melting point of 290-300oC.
For claim 17, Lowther teaches gummies comprising maltitol as a solution or syrup (see reference above),
Lowther does not teach neotame as a taste enhancing agent (claim 13) or sucralose as a taste enhancing agent (claims 14 and 17) in a chewable gel method.
Farber teaches the missing elements of the combination of Lowther, Henney, Yaranossian, and Weiszfeiler.
Farber teaches oral gel delivery systems that comprise an ingestible matrix within which one or more functional ingredients are substantially uniformly and completely dispersed ((Abstract). Farber teaches the sweeteners useful in the method include sucralose and neotame and mixtures including these sweeteners (pg 10, [0098]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include neotame and/or sucralose as the sweetener in a translucent chewable gel method taught by the combination of Lowther, Henney, Yaranossian, and Weiszfeiler.
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  


Examiner’s Reply to Attorney Arguments
The remarks of 22 October 2020 have been fully considered. It is noted that the Applicant cancelled the claims reciting a composition and set forth new claims 7-20 drawn to a method of making a translucent chewable gel (i.e. a gummy”. As such, Applicant’s arguments with respect to claims 6-10 have been considered but are moot because the new grounds of rejection set forth do not rely on the art cited in the prior rejection of record.
It is noted that the previously cited prior art of Lowther is applied, in part, in the instant rejections herein for teaching the claimed method of making the translucent chewable gel. 
 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612